OPINION — AG — INASMUCH AS SUCH APPLICANTS, THROUGH NO FAULT OF THEIR OWN, WERE IN EFFECT PREVENTED BY SUCH ADVICE OF THE BOARD OF BARBER EXAMINERS FROM TIMELY FULFILLING THE OBLIGATIONS REQUIRED OF THEM BY 59 O.S.H. 74, THEY ARE NOT ENTITLED TO THE ISSUANCE OF AN ANNUAL RENEWAL LICENSE BY THE STATE BOARD OF BARBER EXAMINERS, IF WITHIN A REASONABLE PERIOD OF TIME HEREAFTER, TO BE FIXED BY THE BOARD, THEY TAKE AND PASS THE REQUIRED PHYSICAL EXAMINATION, TO SIGN SUCH APPLICATION AND PAY SAID $3.00 FEE (RENEWAL). CITE:  HOUSE BILL NO. 695, OPINION NO. JULY 13, 1959 — BARBER EXAM. (FRED HANSEN)